     Case 3:20-cv-01247-C-BN Document 8 Filed 06/08/20                   Page 1 of 1 PageID 24



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JARED EMILLE FULLER,                                )
                                                    )
                        Petitioner,                 )
                                                    )
v.                                                  )
                                                    )
SHERIFF ADAM KING,                                  )
                                                    )
                        Respondent.                 )   Civil Action No. 3:20-CV-1247-C-BN

                                               ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge therein advising that the Court dismiss the pending habeas action without

prejudice to Petitioner’s right to pursue available state court remedies and deny his motion to

appoint counsel.1

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Petitioner’s habeas petition is hereby DISMISSED without prejudice. All relief not

expressly granted is DENIED.

        SO ORDERED this 8th day of June, 2020.




                                                SAM R. CUMMINGS
                                                SENIOR UNITED STATES DISTRICT JUDGE


        1
       Petitioner has failed to file objections to the Magistrate Judge’s Findings, Conclusions, and
Recommendation and the time to do so has now expired.
